Action by an infant to recover damages for personal injuries alleged to have been sustained, because of the negligence of the defendants, when a radiator standing unattached in the hall of the apartment house owned by the appealing defendants, in which plaintiff lived, fell upon her. Judgment for the plaintiff affirmed, with costs. No opinion. Lazansky, P. J., Hagarty and Davis, JJ,, concur; Young and Taylor, JJ., dissent and vote for reversal and a new trial upon the ground that the determination is against the weight of the evidence.